Citation Nr: 1819911	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for chronic congestion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1995 to July 1996 and from March 1997 to October 1998.  He also served with the Oklahoma National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2017, the appellant testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file on appeal.

The Board notes that in the September 2010 rating decision referenced above, the RO determined that new and material evidence had not been submitted to reopen a claim of service connection for a psychiatric disability.  A review of the record indicates that in a June 2008 rating decision, the RO denied entitlement to service connection for a psychiatric disability, finding that the service treatment records contained no evidence of treatment for or a diagnosis of any mental disability, nor did the record contain post-service evidence of a current mental disorder.  Although the appellant did not appeal the June 2008 rating decision within the applicable time period, in January 2009, the RO received VA treatment records showing that the appellant had been diagnosed as having depression in September 2008.  Given the basis for the RO's denial, the Board finds that this evidence is new and material.  38 C.F.R. §§ 3.156, 3.159 (c)(4); Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).

As this evidence was received within a year of the June 2008 rating decision, and was not subsequently addressed, the June 2008 rating decision did not become final.  See Beraud v. McDonald, 766 F.3d 1402, 1406-1407 (Fed. Cir. 2014) (holding that a claim remains pending where VA failed to fulfill a statutory duty to determine the character of newly submitted evidence and declining to presume that VA considered records of which it had notice, but never obtained); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (noting that 38 C.F.R. § 3.156(b) requires VA to determine whether subsequently submitted evidence constituted new and material evidence relating to an earlier claim); 38 C.F.R. § 3.156(a)-(b).  Therefore, this claim is properly characterized as a claim for service connection rather than an application to reopen the previously denied claim.   

The issues of entitlement to service connection for a psychiatric disability and entitlement to service connection for chronic congestion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the appellant's sleep apnea was incurred during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that entitlement to service connection for sleep apnea is warranted.  He asserts that his sleep apnea developed in service, and went undiagnosed until established by a February 2008 polysomnograph.  

In general, to establish direct service connection, the record must contain evidence establishing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the record contains evidence showing that in February 2008, the appellant underwent a sleep study.  After an overnight polysomnography, it was determined that the appellant had a current disability of moderately severe sleep apnea and fragmented sleep.  The Board finds this evidence sufficient to establish that the appellant does have a current disability.  

Turning to the question of service incurrence, the appellant credibly testified at a videoconference hearing that while he was in service, he began to experience episodes of waking up in the middle of the night out of breath and gasping for air.  The appellant testified that he did not undergo a sleep study while in service.  

With respect to whether there is a causal relationship between the appellant's current sleep apnea and his in-service symptoms, in March 2010, the appellant's primary care provider indicated that it was his opinion that the appellant's current sleep apnea was as likely as not present while on active duty.  

In connection with the appellant's claim, he underwent a VA medical examination in June 2015.  The examiner concluded that it was less likely than not that the appellant's sleep apnea was incurred in service, as service treatment record were negative for respiratory complaints.  

In weighing the evidence of record, the Board finds that the evidence is in equipoise.  The Board finds that the appellant is competent to testify as to symptoms he experienced while in active service.  Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Board finds this testimony credible, based on the appellant's demeanor during his testimony.  Although the appellant's primary care provider did not provide a rationale for his conclusion that the appellant's sleep apnea had its inception during active duty, given the record, the Board presumes that his conclusion was based on the appellant's description of his in-service symptoms.  Regardless, the lack of a detailed rationale reduces the probative value of the opinion.  Similarly, although the VA examiner concluded that the appellant's current sleep apnea was not incurred in service as there were no documented respiratory complaints in service, his disregard for the appellant's competent reports of snoring and apneic episodes reduces the probative value of his opinion.  

Given these factors, the Board is unable to conclude that one opinion is of greater probative value than the other.  As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for sleep apnea.


ORDER

Entitlement to service connection for sleep apnea is granted.  


REMAND

After a review of the record, the Board finds that further evidentiary development is necessary prior to adjudicating the claims of service connection for a psychiatric disability and chronic congestion.  

The appellant testified at his Board hearing that prior to his period of active service in the Army, he a period of active duty for training with the Oklahoma National Guard.  The appellant testified that during that period of active duty for training, he was hospitalized for treatment of a psychiatric disability at Wilford Hall Medical Center and was put on suicide watch for three days.  

The Board notes that the RO requested 1995 Army "active duty inpatient clinical records" pertaining to the appellant from Wilford Hall Medical Center but received a negative reply.  As the appellant has contended that his treatment occurred during a period of ACDUTRA with the Oklahoma National Guard, it is unclear whether all potential avenues of development have been explored.  The record on appeal does not appear to contain service treatment records corresponding to a period of ACDUTRA with the Oklahoma National Guard, nor have the dates or character of that reported service been verified.  The appellant's DD Form 214 corresponding to his first period of active duty reflects no prior active service, although he is shown to have five months and 18 days of prior inactive service.  Given the current state of the record, additional development is necessary.  

Regarding the appellant's claim for entitlement to service connection for chronic sinus congestion, the Board notes that the appellant's service treatment records indicate a history of respiratory illness, to include a period of hospitalization for pneumonia in September 1995.  The Board notes that records of this hospitalization have not been associated with the file, and a reasonable efforts to obtain them should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repository of records and request complete service treatment and personnel records corresponding to the appellant's service in the Oklahoma National Guard, to include clarification of any periods of active duty, active duty for training, and inactive duty training, and any records corresponding to periods of hospitalization in 1995 at Wilford Hall Medical Center for treatment of pneumonia or a psychiatric disability.   

2.  After conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claims on appeal.  If the appellant's claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


